                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

         v.                                         Case No. 20-00318-01-CR-W-BP

 ROLAND G. JORDAN,

                                Defendant.


                                  ENTRY OF APPEARANCE

       Comes now the United States of America, by and through its undersigned attorney,

Jessica L. Ward, Special Assistant United States Attorney, and enters her appearance as attorney

of record for the United States of America in the above-referenced case.

       Effective this date, the following attorney is no longer associated with this case and

should not receive any further Notices of Electronic Filings relating to activity in this case:

       Caleb Aponte.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney

                                               By     /s/ Jessica L. Ward

                                                      Jessica L. Ward
                                                      Special Assistant United States Attorney

                                                      Charles Evans Whittaker Courthouse
                                                      400 East Ninth Street, Suite 5510
                                                      Kansas City, Missouri 64106
                                                      Telephone: (816) 426-3122




              Case 4:20-cr-00318-BP Document 3 Filed 02/02/21 Page 1 of 2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on February
2, 2021 to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.



                                                   /s/ Jessica L. Ward
                                                   Jessica L. Ward
                                                   Special Assistant United States Attorney




           Case 4:20-cr-00318-BP Document 3 Filed 02/02/21 Page 2 of 2
